Citation Nr: 1130767	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  08-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for generalized anxiety disorder, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to an effective date earlier than January 24, 2007, for the grant of service connection for coronary artery disease.

4.  Entitlement to an effective date earlier than January 24, 2007, for the award of a 70 percent rating for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, in which the RO denied the Veteran's claims for service connection for a heart condition and for a rating in excess of 30 percent for generalized anxiety disorder.  The Veteran also appealed a July 2008 rating decision that denied service connection for migraine headaches.

In an April 2009 decision, the Board granted service connection for coronary artery disease and granted an increased rating from 30 to 70 percent for generalized anxiety disorder; the Board remanded the claim for service connection for migraine headaches to the RO, via the Appeals Management Center (AMC) for additional development.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In November 2009, counsel for VA's Secretary and the Veteran's representative (the parties) filed a Joint Motion for Partial Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision, in part, and remanding the issue of entitlement to a rating in excess of 70 percent for generalized anxiety disorder to the Board for further proceedings consistent with the Joint Motion.

In March 2010, the Board remanded the matter of entitlement to a rating in excess of 70 percent for generalized anxiety disorder to the RO, via the AMC, for additional development.  As the RO/AMC obtained private treatment records from the medical providers identified by the Veteran and referred the matter to the Director of Compensation and Pension to determine if an extraschedular rating was warranted pursuant to 38 C.F.R. § 3.321(b), the Board finds that the RO/AMC has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In January and March 2010 statements, the Veteran raised claims for entitlement to service connection for syncope and for peripheral artery/vascular disease; however, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board also points out that the issue of entitlement to service connection for migraine headaches has remained in remand status since April 2009 and has not been returned to the Board for further appellate consideration.  

The issues of entitlement to a TDIU, an earlier effective date for the grant of service connection for coronary artery disease, and an earlier effective date for the award of a 70 percent rating for generalized anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the claim for increase, the Veteran's generalized anxiety disorder has been manifested by anxiety, depression, low self-esteem, social withdrawal, passive suicidal ideation, and difficulty going to sleep; collectively, these symptoms suggest no more than occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.
3.  The Veteran's service-connected psychiatric disability has not been shown to be so exceptional or unusual as to render the schedular criteria inadequate for rating the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for generalized anxiety disorder, to include on an extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Veterans Claims Assistance Act (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled in correspondence dated in June 2004 and April 2009.  The correspondence notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Subsequently, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in October 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided such notice in February 2007, January 2009, and March 2010 letters.  

All pertinent development has been undertaken.  A VA examination was conducted in February 2007.  All available, relevant evidence has been obtained in this case, including an April 2007 VA treatment record and private treatment records from  medical providers identified by the Veteran. 

The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

In this case, the Veteran has been assigned a 70 percent rating under Diagnostic Code 9400, for generalized anxiety disorder.  However, the actual criteria for evaluating psychiatric impairment other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Legal Analysis

Historically, service connection for psychoneurosis and anxiety was granted in a September 1946 rating decision with an initial noncompensable rating assigned, effective April 26, 1946.  In a May 1949 rating decision, the RO increased the rating from 0 to 10 percent, effective January 1949.  In a July 1970 rating decision, the RO increased the rating from 10 to 30 percent effective May 27, 1970.  

The Veteran filed a claim for an increased rating for his service-connected psychiatric disorder on January 24, 2007.  When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins January 24, 2006 (one year before the Veteran filed his claim for an increased rating), and continues to the present time.

A February 2006 private medical record from Dr. Rand reflects that the Veteran was taking Paxil.  In April 2006, the Veteran reported that his anxiety was "okay", but that he was having nightmares on an increased, 30 mg dose of Paxil.  It was noted that his Paxil would be decreased back to 20 mg.

In a December 2006 letter, Dr. Rand, a private physician, stated that the Veteran had been a patient of his for 22 years.  Dr. Rand said that the Veteran had been suffering from several "stress-related medical conditions" over the years, including an anxiety syndrome and depression.  It was noted that his medications included Xanax and Paxil. 

The report of a February 2007 VA examination reflects the Veteran's complaints of low self-esteem due to his failure to practice law, trouble falling asleep, passive suicidal ideation, and seeing little point to his life.  He also reported that his anxiety had resulted in several episodes of syncope and fainting during the past 10 years.  The Veteran was observed to be oriented in all spheres with a dysphoric mood and congruent affect and thought content.  Judgment and insight were present.  His speech was normal and his thinking was logical and goal-directed without evidence of disorder.  He denied hallucinations, delusions, panic attacks, obsessive thoughts, or rituals that interfered with functioning.  The Veteran reported passive suicidal ideation without an intent or plan and did not report any homicidal ideation.

The Veteran stated that he had worked for 27 years as a court clerk, but due to conflicts with other employees, retired and worked part-time at a boatyard until it closed.  He denied experiencing any significant impairment at his job due to anxiety symptoms.  He had not been employed during the past year and did not attribute his unemployment to his psychiatric symptoms.  The Veteran had been married since 1941 and had two children, although he stated he was relatively uninvolved in their lives.  He reported little organized activity, stating that he watched television, grew tomatoes in the summer, and recently travelled to help his son-in-law rebuild his home.  He experienced some social withdrawal due to his anxiety, but did not indicate any diminished ability to carry out the activities of daily living due to his anxiety.  He had lost interest in his previous hobbies such as woodworking.

The examiner diagnosed the Veteran with generalized anxiety disorder and assigned a GAF score of 51, reflecting social withdrawal, apparently psychogenic episodes of syncope and dizziness, worry, sleep disturbance, and depressed mood.  The examiner also noted that the Veteran's GAF scores during the past year had ranged from 50 to 56.  The examiner opined that assuming that the Veteran's episodes of fainting were a result of his anxiety, his symptoms would be described as moderate, recurring on a daily or weekly basis.  The examiner also concluded that the Veteran's unemployment was less likely as not due to his anxiety disorder.

An April 2007 private medical record from Dr. Rand reflects that the Veteran said that his anxiety was "better".  

An April 2007 VA outpatient treatment note reflects that the Veteran was seen for an initial examination and establishment in the VA system.  It was noted that he had a history of generalized anxiety disorder and complained of depression.  It was noted that the Veteran was followed privately and would continue to do so.  He was given telephone numbers for the clinic for future use.

In a December 2007 letter, Dr. Rand reiterated that he had been treating the Veteran for anxiety syndrome and depression and that the Veteran's medications included Xanax and Paxil.  

A March 2010 private treatment record from Dr. Rand reflects the Veteran's complaints of depression and poor sleep.  It was noted that Paxil would be increased and Xanax added.  

The record also contains several statements from the Veteran describing symptoms such as frequent panic attacks, memory problems, nightmares, and hallucinations consisting of plane crashes and seeing a man with a bloody sword.  He stated that he was a loner, had no friends, and lived a separate life from his spouse.

The Board finds that the balance of the medical evidence of record establishes that the Veteran's anxiety disorder most nearly approximates the criteria associated with a disability rating of 70 percent and that a rating in excess of 70 percent is not warranted.

The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

There is some conflict among the evidence of record as to the severity of the Veteran's anxiety disorder.  He was assigned a GAF score of 51 at his February 2007 VA examination, consistent with serious symptoms, but the examiner also noted in the examination report that the Veteran's symptoms were moderate in severity.  In addition, during his VA examination, the Veteran denied experiencing panic attacks and hallucinations, but in October 2007 and February 2008 statements, the Veteran specifically recounted how he had frequent panic attacks and hallucinations of plane crashes and men holding bloody swords.

While the Veteran's reports regarding some of his symptoms have been inconsistent, the evidence clearly shows that the Veteran experiences significant social impairment as a result of his anxiety disorder.  The Veteran has described himself as a loner, and the February 2007 VA examiner noted that the Veteran had little contact with his family, did not participate in any organized activities, and had lost interest in his hobbies.

While the Veteran has endorsed many of the symptoms associated with a 50 percent rating, such as panic attacks more than once a week, impairment of short and long term memory, and disturbances of motivation and mood, the Board finds that his overall impairment more nearly approximates the criteria associated with a 70 percent evaluation.

Furthermore, the Veteran was noted by the February 2007 VA examiner to express passive suicidal ideation, and stated that he saw little point to his life.  His mood was dysphoric, and the Veteran has stated that he experienced impairment in his thought processes.

Resolving reasonable doubt in the Veteran's favor, the Board finds that his anxiety disorder most closely approximates the criteria for a 70 percent rating as it has manifested social impairment with deficiencies in family relations, thinking, and mood.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

However, at no point during the relevant time period has the Veteran's anxiety disorder met the criteria for the maximum 100 percent rating.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  However, the objective medical evidence does not show such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name that are characteristic of the 100 percent rating.

Rather, the February 2007 VA examination reflects that the Veteran was oriented; he made good eye contact and displayed appropriate behavior; his thought process/content and communication was without impairment; he denied delusions or hallucinations; long and short term recall were intact; attention and concentration were adequate; he did not report panic attacks, phobias, obsessive thoughts, or rituals that interfere with functioning; he endorsed passive suicidal ideation, but without intent or plan.  The Veteran also has been able to maintain a long-term relationship with his wife since 1941.  He also reported occasional visits to his two children.  

In determining that the criteria for a rating in excess of 70 percent for the Veteran's service-connected anxiety disorder are not met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board reiterates that it has considered the Veteran's assertions as to his psychiatric symptoms - which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, as discussed above, his statements regarding the severity of his symptoms have been somewhat inconsistent.  Hence, while his complaints have been considered, they are not considered more persuasive on these points than the objective medical findings which, as indicated above, do not support the claim for higher rating.

The above determination is based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that the Veteran's service-connected disabilities reflect so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 116. 

In this regard, pursuant to the Joint Motion, the Board remanded the claim for consideration by the RO as whether the schedular criteria reasonably describe the Veteran's level of symptomatology.  If not, the RO was instructed to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether assignment of an extraschedular rating was warranted.  The claims file does not reflect that the RO made a formal finding as to whether the schedular criteria reasonably describe the Veteran's level of symptomatology; however, the RO did refer the matter to the Director of Compensation and Pension Service who reviewed the claim and determined that no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical.  Furthermore, the Director found that the evidentiary record did include symptomatology not wholly contemplated by the criteria utilized to assign a 70 percent rating.  In rendering this opinion, the Director noted that the Veteran had not had individual or group therapy, hospitalizations, or emergency treatment for his psychiatric condition.  The medical evidence did show periods of inpatient treatment for fainting and dizziness, but this was not documented as due to the Veteran's psychiatric disorder.  For these reasons, the Director found that entitlement to an extraschedular evaluation had not been established.  

In the Joint Motion, the parties specifically noted that the Board "failed to properly analyze evidence in the record tending to demonstrate that [the Veteran] has been frequently hospitalized as a result of his service-connected anxiety disorder."  In this regard, the Board notes that the Veteran has alleged that he has been hospitalized for frequent syncope (fainting spells) which he has attributed to his anxiety disorder.  However, the medical evidence fails to indicate or even suggest that the episodes of syncope are related to his anxiety disorder.  In the regard, hospital records from Brunswick Hospital reflect that the Veteran was admitted after passing out while working in his son's shop; a history of heart disease was noted.  The Veteran was also admitted to Palm Beach Medical Center in September 2004 after a syncopal eposide.  A history of atherosclerotic coronary artery disease and internal carotid artery stenosis was noted.  It was also noted that the Veteran had been asymptomatic since angioplasty and stent placement two years prior.  The conclusion was that the syncopal episode reflected the Veteran's dehydration and over-exertion as he was helping his son clean up from Hurricane Frances.  Dr. Rand's records indicate the Veteran fainted in May 2007 and that paramedics were called; it was noted that the Veteran's blood pressure was 98/40 and his heart rate was 72 and that he refused to go to the hospital.  In August 2007, a permanent pacemaker was surgically implanted; the pre- and post-operative diagnoses were sick sinus syndrome and syncope.  A March 2008 record from South Shore Heart Association reflects that the Veteran said that he was feeling well and had not had any shortness of breath, chest pain, palpations, or syncope.  Based on the foregoing, the medical evidence clearly shows a relationship between the Veteran's syncopal episodes and his heart condition rather than his anxiety disorder.  

In this case, the Board finds that rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

For all the foregoing reasons, the Board finds that a rating in excess of 70 percent for generalized anxiety disorder is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for an initial 70 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


ORDER

A rating in excess of 70 percent for generalized anxiety disorder, to include on an extraschedular basis, is denied.


REMAND

In an April 2009 statement, the Veteran indicated that he was "plagued" by angina, syncope, pacemaker, carotid artery bypass, peripheral vascular disease, anxiety neurosis, hallucinations, insomnia, vision impairment, migraines (scintillating scotoma), and disorientation.  He asserted that as a result of these hardships, he is completely disabled.   The Veteran has made similar assertions in various other statements.  

The Veteran is currently service-connected for an anxiety disorder (70 percent disabling), coronary artery disease (30 percent disabling), and varicose veins of the left lower extremity (0 percent disabling); his combined disability rating is 80 percent.  Given the Veteran's assertions concerning his employability, at least in part, due to his coronary artery disease and anxiety disorder, the claim for a TDIU is essentially a component of the claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU.  Under these circumstances, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993).

Also, to ensure that all due process requirements are met, the RO should also give the appellant an opportunity to present information and/or evidence pertinent to the claim for a TDIU.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should also inform the Veteran of the information and evidence necessary to establish his claim for a TDIU.

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

As a final matter, the Board points out that in a June 2009 rating decision, the RO implemented the Board's April 2009 decision by granting service connection and assigning a 30 percent rating for coronary artery disease, effective January 24, 2007, and assigning a 70 percent rating for generalized anxiety disorder, effective January 24, 2007.  In a February 2010 statement, the Veteran indicated that he disagreed with the effective dates assigned.  The Board interprets this statement as a timely filed notice of disagreement (NOD).  By filing a timely NOD, the Veteran has initiated appellate review on these claims; however, the RO has yet to issue a statement of the case (SOC) with respect to each claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should furnish to the Veteran a SOC on the matters of entitlement to earlier effective dates for the grant of service connection for coronary artery disease and for the award of a 70 percent rating for generalized anxiety disorder, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status - here, earlier effective dates -a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to his service-connected disabilities.  

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.  

The RO's letter should specifically explain how to establish entitlement to a TDIU.  The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for a TDIU due to service-connected disabilities, in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, as well and clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


